Exhibit 10.2

 

 

SUBSCRIPTION AGREEMENT
FOR
SERIES A CONTINGENT CONVERTIBLE PREFERRED STOCK

 

This SUBSCRIPTION AGREEMENT FOR SERIES A CONTINGENT CONVERTIBLE PREFERRED STOCK,
dated as of September 11, 2017 (this “Agreement”), is entered into by and
between Comarco, Inc., a California corporation (the “Company”), and Elkhorn
Partners Limited Partnership (the “Subscriber”). The parties to this Agreement,
intending to be legally bound hereby, agree as follows:

 

1.           Subscription. Subscriber hereby irrevocably subscribes for and
agrees to purchase 2,000,000 shares of the Company’s Series A Contingent
Convertible Preferred Stock (the “Series A Preferred Stock”), at a purchase
price of $0.10 per share. The Series A Preferred Stock have the rights,
preferences, privileges and restrictions provided for in the Company’s Amended
and Restated Certificate of Determination of Preferences of Series A Contingent
Convertible Preferred Stock (the “Certificate of Determination”). In addition,
pursuant to and in accordance with the terms of Section 2 below, Subscriber is
entitled to the issuance by the Company of a Warrant (as defined below) to
purchase shares of the Company’s common stock. The shares of Series A Preferred
Stock subscribed for by Subscriber, the shares of common stock of the Company
issuable upon conversion of such Series A Preferred Stock, the Warrant and the
common stock of the Company issuable upon exercise of the Warrant are
collectively referred to herein as the “Securities”. Notwithstanding the
foregoing, Subscriber’s subscription to purchase Series A Preferred Stock
pursuant to this Agreement is subject to and contingent upon Broadwood Partners,
L.P. purchasing 5,000,000 shares of Series A Preferred Stock at a purchase price
of $0.10 per share.

 

2.           Warrant. Upon the earlier of (a) a Triggering Event (as defined in
the Certificate of Determination) or (b) immediately prior to the liquidation,
dissolution or winding up of the Company, the Company shall, for no additional
consideration, issue to each holder of Series A Preferred Stock a warrant to
purchase shares of the Company’s common stock in the form attached to this
Agreement as Exhibit A (each, a “Warrant”), with such Warrant exercisable for
such number of shares of common stock (rounded up to the nearest whole share) as
is calculated as (x) the number of shares of Series A Preferred Stock held by
the holder thereof, multiplied by 3.6053.

 

3.            Representations and Warranties of Subscriber. By executing this
Agreement, Subscriber represents and warrants to the Company as follows:

 

(a)       Requisite Power and Authority. Subscriber has all necessary legal
capacity under all applicable provisions of law to execute and deliver this
Agreement. Upon its execution and delivery, this Agreement will be valid and
binding obligations of Subscriber, enforceable in accordance with its terms.

 

(b)       Investment Representations. Subscriber understands that the Securities
have not been registered under the Securities Act of 1933, as amended (the
“Securities Act”), or registered or qualified under the securities laws of any
state in that the Securities are being offered and sold to Subscriber pursuant
to an exemption from such requirements based, in part, upon Subscriber’s
representations contained in this Agreement.

 

(c)       Subscriber Bears Economic Risk. Subscriber has substantial experience
in evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests. Subscriber must bear the economic risk of this investment
indefinitely unless the applicable Securities are registered pursuant to the
Securities Act and applicable state securities laws or an exemption from
registration is available. Subscriber acknowledges that it is able to bear the
economic risk of losing Subscriber’s entire investment in the Securities.
Subscriber understands that the Company has no present intention of registering
the Securities under the Securities Act or any state securities laws. Subscriber
also understands that there is no assurance that any exemption from registration
under the Securities Act or any state securities laws will be available and
that, even if available, such exemption may not allow Subscriber to transfer all
or any portion of the Securities under the circumstances, in the amounts or at
the times Subscriber might propose. Subscriber also understands that an
investment in the Company involves significant risks and has taken full
cognizance of and understands all of the risk factors relating to the purchase
of the Securities.

 

 
1

--------------------------------------------------------------------------------

 

 

(d)     Acquisition for Own Account. Subscriber is acquiring the Series A
Preferred Stock for Subscriber’s own account for investment only and not with a
view towards their distribution.

 

(e)     Subscriber Can Protect Its Interest. Subscriber represents that by
reason of his business or financial experience, Subscriber has the capacity to
protect his own interests in connection with the transactions contemplated in
this Agreement and other agreements required hereunder.

 

(f)      Accredited Investor. Subscriber represents that it is an “accredited
investor” within the meaning of Regulation D under the Securities Act.

 

(g)     Company Information. Subscriber has had an opportunity to discuss the
Company’s business, management and financial affairs with officers and
management of the Company and has had the opportunity to review the Company’s
operations. Subscriber has also had the opportunity to ask questions of and
receive answers from the Company and its management regarding the terms and
conditions of this investment. Subscriber acknowledges that except as set forth
herein, no representations or warranties have been made to Subscriber, or to
Subscriber’s advisors or representatives, by or on behalf of the Company, its
affiliates or any other person with respect to the business or prospects of the
Company or its financial condition.

 

(h)     Domicile. Subscriber maintains Subscriber’s domicile (and is not a
transient or temporary resident) at the address shown on the signature page to
this Agreement.

 

(i)      No Brokerage Fees. There are no claims for brokerage commission,
finders’ fees or similar compensation in connection with the transactions
contemplated by this Agreement or related documents based on any arrangement or
agreement binding upon Subscriber.

 

(j)      Tax Consequences. Subscriber acknowledges that the Company is subject
to complex federal, state, local and foreign tax regimes. Subscriber hereby
represents that he has reviewed with his own tax advisors the federal, state,
local and foreign tax consequences of this investment and the transactions
contemplated herein and of being a holder of the Securities. Subscriber is
relying solely on such advisors and not on any statements or representations of
the Company or any of its affiliates or agents. Subscriber understands that it
(and not the Company) shall be responsible for Subscriber’s own tax liability
that may arise as a result of an investment in the Securities or the
transactions contemplated herein.

 

4.           Risk Factors. AN INVESTMENT IN THE COMPANY INVOLVES A HIGH DEGREE
OF RISK. SUBSCRIBER HAS CAREFULLY REVIEWED THE RISK FACTORS DISCLOSED IN THE
COMPANY’S FILING WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION PRIOR TO
MAKING A DECISION TO INVEST IN THE SECURITIES.

 

5.           Indemnification. Subscriber acknowledges and understands the
meaning of the representations and warranties made by it in this Agreement and
hereby agrees to indemnify and hold harmless the Company and its affiliates and
agents from and against any and all loss, costs, expenses, damages and
liabilities (including, without limitation, court costs and reasonable
attorneys’ fees) arising out of or due to a breach by Subscriber of any such
representations. All representations shall survive the delivery of this
Agreement and the purchase by Subscriber of the Securities.

 

 
2

--------------------------------------------------------------------------------

 

 

6.            Amendment and Waiver. The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Subscriber.

 

7.            Participation Rights. The Subscriber shall have the right to
participate in any financing at a level equal to the percentage ownership of the
Company’s common stock held by the Subscriber. For the purposes of this section,
the percentage of the Company’s common stock held by the Subscriber shall
include common stock held plus the shares of common stock issuable pursuant to
each share of Series A Preferred Stock held by the Subscriber.

 

8.            Legal Fees. The Company agrees to pay reasonable legal fees
incurred by the Subscriber in conjunction with this Agreement, up to a limit of
$2,000.

 

9.            Applicable Law. The validity, construction, interpretation and
effect of this Agreement shall be governed by and construed in accordance with
the laws of the State of New York, without giving effect to the conflicts of
laws provisions thereof.

 

EACH OF SUBSCRIBER AND THE COMPANY CONSENTS TO THE EXCLUSIVE VENUE AND
JURISDICTION OF ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION LOCATED
WITHIN THE COUNTY OF ORANGE, STATE OF CALIFORNIA, AND IRREVOCABLY AGREES THAT
ALL ACTIONS OR PROCEEDINGS RELATING TO THIS AGREEMENT SHALL BE LITIGATED IN SUCH
COURTS.

 

10.            Notices. Notice, requests, demands and other communications
relating to this Agreement and the transactions contemplated herein shall be in
writing and shall be deemed to have been duly given if and when (a) delivered
personally, on the date of such delivery; (b) mailed by registered or certified
mail, postage prepaid, return receipt requested, on the fifth business day after
the posting thereof; (c) delivered by overnight courier, on the first business
day following deposit with the overnight courier, or (d) delivered by electronic
mail, on the date of such delivery during business hours on a business day (or
otherwise on the opening of business on the first business day thereafter) to
the address of the respective parties as follows:

 

 

If to the Company, to:

 

Comarco, Inc.

28202 Cabot Road, Suite 300

Laguna Niguel, California 92677

Attn: President

E-mail: tlanni@comarco.com

         

If to Subscriber, to Subscriber’s address as shown on the signature page hereto.

 

or to such other address as may be specified by written notice from time to time
by the party entitled to receive such notice.

 

 
3

--------------------------------------------------------------------------------

 

 

11.          Counterparts. This Agreement may be executed in any number of
counterparts (including facsimile counterparts), each of which will be deemed an
original, but all of which together will constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

 
4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

 

SUBSCRIBER:

 

ELKHORN PARTNERS LIMITED PARTNERSHIP

       

 

By:    /s/ Alan S. Parsow                                             



Name: Alan S. Parsow

Title: Sole Managing Partner

   

 

Address:

2222 Skyline Drive

Elkhorn, NE 68022-1745

Attn: Alan S. Parsow

E-mail: ***@**************.com

 

 

[Signature Page to Subscription Agreement]

 

 


--------------------------------------------------------------------------------

 

 

 

COMPANY:

 

COMARCO, INC.

 

 

   

 

By:    /s/ Thomas W. Lanni                                            



Name: Thomas W. Lanni

Title: President

 

 

[Signature Page to Subscription Agreement]

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Form of Warrant

 

[attached hereto]